Citation Nr: 0803387	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected dental disorder involving 
teeth number 8 and 9, with a bilateral temporamandibular 
joint (TMJ) disorder, based upon the initial grant of service 
connection.  

2.  Entitlement to an effective date earlier than March 25, 
2005, for the assignment of a 10 percent disability 
evaluation for a service-connected dental disorder involving 
teeth number 8 and 9, with a bilateral temporamandibular 
joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO).  
A chronological review of those rating actions may be helpful 
to the proper understanding of the issues under appeal.  

In June 2004, the Board granted service connection for a 
dental disorder based upon a finding of in-service dental 
trauma involving of teeth number 8 and 9.  In an August 2004 
rating decision, the RO effectuated the Board's decision and 
granted service connection for a dental disorder of teeth 
number 8 and 9, assigning a 0 percent disability evaluation 
for that disability, effective from August 7, 2000.  In March 
2005, the veteran submitted a notice of disagreement as to 
the rating assigned.  In December 2005, the veteran perfected 
an appeal as to that issue by submitting a substantive appeal 
in response to an August 2004 statement of the case.  

In a June 2006 rating decision, the RO recharacterized the 
service-connected disability in question as a "dental 
disorder involving teeth number 8 and 9, with a bilateral 
temporamandibular joint (TMJ) disorder," and increased the 
disability rating from 0 percent to 10 percent, effective 
from March 25, 2005.  Since this rating was less than the 
maximum available benefit, the issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the RO has recharacterized the service-
connected disability in question as a "dental disorder 
involving teeth number 8 and 9, with a bilateral 
temporamandibular joint (TMJ) disorder."  This 
recharacterization was explicitly based upon an April 2006 VA 
dental examination in which the examiner provided an 
"incidental finding of bilateral temporomandibular disorder 
that is at least as likely as not related to the trauma [in 
service] in 1968-1969."  

Notwithstanding the recharacterization of the veteran's 
service-connected disability by the RO, however, it is 
unclear from the evidence whether the TMJ disability 
identified in that decision should have been more properly 
characterized as a separate service-connected disability, on 
a secondary basis, rather than as underlying pathology of the 
service-connected dental disorder of teeth 8 and 9.  It is 
incumbent upon the RO to clarify their decision in this 
regard.  

The service-connected bilateral temporamandibular joint (TMJ) 
pathology has been properly evaluated under Diagnostic Code 
9905.  Under Diagnostic Code 9905, limited motion of the 
inter-incisal range from 31 to 40 millimeters warrants a 10 
percent evaluation, from 21 to 30 millimeters warrants a 20 
percent evaluation, from 11 to 20 millimeters warrants a 30 
percent evaluation, and from 0 to 10 millimeters warrants a 
40 percent evaluation.  Limited motion of the range of 
lateral excursion from 0 to 4 millimeters warrants a 10 
percent evaluation.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion. 38 C.F.R. § 4.150 (2007).

The April 2006 VA examination report reflects that the 
veteran's inter-incisal range of motion was to 34 
millimeters; that the right lateral excursion of the mandible 
was to 7 millimeters; and that the left lateral excursion of 
the mandible was to 4 millimeters.  It was based upon these 
findings that the RO assigned a 10 percent rating to the 
veteran's service-connected dental disorder with a TMJ 
disorder.  

It is significant, however, that the report of this 
examination also noted that the veteran experienced pain when 
opening wide and moving his jaw from side to side.  Further, 
there was pain to palpation bilaterally by the body of the 
mandible, the temporomandibular joint areas, and the 
pterygoid muscles.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
In particular, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is the intent of the Rating Schedule to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint. 38 C.F.R. § 4.59.

Significantly, the report of the VA examination noted above 
did not set out in terms of millimeters the inter-incisal 
range and range of lateral excursion in which pain occurred.  
The determination of the veteran's claim must include 
consideration of the limitation of both inter-incisal range 
and range of lateral excursion, including such limitation due 
to pain.  If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon Board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.70.  The examination report, therefore, must be 
returned to provide the DeLuca criteria noted herein.  

Further, in July 2006, the veteran, through his attorney, 
filed a statement that must be construed as a timely notice 
of disagreement with regard to the effective date assigned to 
the increase of the disability rating from 0 percent to 10 
percent for service-connected dental disorder of teeth number 
8 and 9, with a bilateral temporamandibular joint (TMJ) 
disorder.  The veteran's attorney argued that the effective 
date should have been August 7, 2000 rather than March 25, 
2005.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2007).  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
veteran by an appropriate medical 
professional to determine the exact nature 
and extent of severity of the veteran's 
service-connected "dental disorder 
involving teeth number 8 and 9, with a 
bilateral temporamandibular joint (TMJ) 
disorder."  All indicated tests and 
studies should be performed, including 
range of motion studies.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner should provide an opinion as to 
the current level of impairment of the 
veteran's service-connected dental 
disorder and TMJ disorder.  At a minimum, 
the examiner must address current 
limitations of inter-incisal and lateral 
excursion ranges of motion in terms of 
millimeters, to include a description of 
the point in that range of motion at which 
pain occurs.  The success of the veteran's 
claim turns upon the limitation of both 
inter-incisal range and range of lateral 
excursion, including such limitation due 
to pain.  The examiner should specifically 
comment on the functional limitations, if 
any, due to pain, weakened movement, 
excess fatigability, or incoordination.  
Whether there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  A 
complete rationale must be provided for 
all opinions expressed.

2.  The RO should determine whether the 
service-connected dental disorder 
involving teeth number 8 and 9, with a 
bilateral temporamandibular joint (TMJ) 
disorder should be more properly 
characterized as two separate service-
connected disabilities, namely a dental 
disorder involving teeth number 8 and 9, 
and a secondary TMJ disorder, and rated 
separately.  It is incumbent upon the RO 
to clarify their decision in this regard.

3.  Issue a Statement of the Case to the 
veteran addressing the issue of 
entitlement to an effective date earlier 
than March 25, 2005, for the assignment of 
a 10 percent disability evaluation for a 
service-connected dental disorder 
involving teeth number 8 and 9, with a 
bilateral temporamandibular joint (TMJ) 
disorder, based upon the initial grant of 
service connection.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.

4.  After ensuring proper completion of 
all development, readjudicate the issue or 
issues on appeal.  With respect to the 
service-connected TMJ pathology, 
consideration should be specifically given 
to DeLuca v. Brown, 8 Vet. App. 202 (1995) 
in terms of the limitation of both inter-
incisal range of motion and range of 
lateral excursion motion, including such 
limitation due to pain.  Ratings for 
limited inter-incisal movement shall not 
be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150 
(2007).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his attorney with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for increased ratings, and may result in a denial.  
38 C.F.R. § 3.655 (2007)  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

